                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                19−10926−tmd
                                                                           No.:
                                                                   Chapter No.: 7
                                                                         Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)




                                        NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   Austin Courtroom 1, Homer Thornberry Judicial Bldg., 903 San Jacinto, Austin, TX 78701

     on   10/23/19 at 02:00 PM

     Hearing to Consider and Act Upon the Following: (Related Document(s): 60 Motion to Quash Subpoena filed
     by Brian Talbot Cumings for Trustee Ron Satija , 62 Motion to Quash Subpoenas filed by Eric J. Taube for
     Debtor Orly Genger ) Hearing Scheduled For 10/23/2019 at 02:00 PM at Austin Courtroom 1 ...COURT
     REQUEST THE HEARING... (Lopez, Jennifer)


Dated: 10/3/19
                                                          Yvette M. Taylor
                                                          Clerk, U. S. Bankruptcy Court




                                                                                          [Hearing Notice (BK)] [NtchrgBKap]
